DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
3. Applicant’s arguments and amendments to the claims presented in the response of 11 July 2022 have been fully considered. All rejections not reiterated herein are hereby withdrawn. 
Terminal Disclaimer
4.  The terminal disclaimer filed on 11 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,580,755  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
5.  In the reply of 12 April 2021, Applicant elected, without traverse, the species of the combination of each of the KRAS primers of SEQ ID NO: 28, 36, 29 and 30. In the Office action of 11 January 2022, the subject matter of the additionally recited KRAS primers of SEQ ID NO: 1-15, 31-35, 83-120, 163-196, 244-249 and 250-256 was withdrawn with the originally elected KRAS primers. 
In view of the allowability of the above elected and rejoined species, the previously withdrawn subject matter of methods which further require the BRAF primers of SEQ ID NO: 16-21, 23-26, 38, 40-63 and 65-81 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because this subject matter previously withdrawn from consideration has been rejoined, the restriction requirement as set forth in the Office action mailed on 11 December 2020, as it pertained to methods in which amplification is performed using the elected KRAS primers in combination with BRAF primers and the particular BRAF primers listed in claims 14-16 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
6. 	Claims 2-8 and 10-19 are pending and have been examined herein.
	Claims 13-16 are rejected herein for the reasons set forth below. 
	Claims 2-8, 10-12 and 17-19 are allowed.
Claim Interpretation
7. As stated in the Office action of 11 January 2022, the claims recite that the first set of primers and the second set of primers allow for the amplification of a first and second targeted nucleic acid region “having a length between 35 and 100bp.” This language is considered to limit the length of the region amplified by the first and second set of primers to one that has a minimum size of 35bp and a maximum size of 100bp.
New Objections to the Specification
8. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 31 at line 15. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code, e.g. “www.”. See MPEP § 608.01.
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-16 are indefinite over the recitation of “the targeted gene is BRAF” because “the targeted gene” lacks proper antecedent basis. It is also unclear as to how the claims properly depends from claim 2 since claim 2 is limited to methods in which the gene in the targeted nucleic acid region is KRAS. Note that claim 2, from which claims 13-16 depend, has been amended to recite “the targeted nucleic acid region comprises a gene having a mutation, wherein the gene having a mutation is KRAS.” It appears that claim 13 should be amended to recite that the method further comprises amplifying a second targeted nucleic acid region comprising the BRAF gene and claims 14-16 should clarify that the A1, A2, B1 and B2 primers recited therein constitute a third and fourth set of primers for amplifying the BRAF gene.
Claims 15-16 are indefinite and confusing over the recitation that A1, A2, B1 and B2 are selected from SEQ ID NO: 16-21 (claim 15) or from SEQ ID NO: 23-26 (claim 16) because A1, A2, B1 and B2 cannot be any one of the recited sequences while maintaining the criteria set forth in the claims for the length of the amplification products. For instance, as shown in Figure 23, A1 cannot be SEQ ID NO: 20 if B1 is SEQ ID NO: 16.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634